Case 2:20-cv-17871-CCC-MF Document 15 Filed 03/31/21 Page 1 of 4 PageID: 139




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY




  DOTCOM DISTRIBUTION CORP.,                              Civil Action No. 20-17871 (CCC)

                                Plaintiff,
  v.

  TRAVELERS PROPERTY CASUALTY                                           ORDER
  COMPANY OF AMERICA, et al.,

                                Defendants.




        THIS MATTER having come before the Court for a scheduling conference pursuant to Rule
16 of the Federal Rules of Civil Procedure; and for good cause shown:

       IT IS on this 31st day of March, 2021

       ORDERED THAT:

                                        I. DISCLOSURES

       1.      Fed. R. Civ. P. 26 disclosures are to be exchanged on or before Done.

                                         II. DISCOVERY

        2.     Fact discovery is to remain open through November 1, 2021. No discovery is to be
issued or engaged in beyond that date, except upon application and for good cause shown.

       3.       The parties may serve interrogatories limited to twenty-five (25) single questions and
requests for production of documents on or before April 19, 2021, to be responded to within thirty
(30) days of receipt.

        4.     No objections to questions posed at depositions shall be made other than as to lack
of foundation, form, or privilege. See Fed. R. Civ. P. 32(d) (3) (A). No instruction not to answer
shall be given unless a privilege is implicated.

       5.      Any discovery dispute shall be brought to the Court's attention in the first instance
                                                  2
Case 2:20-cv-17871-CCC-MF Document 15 Filed 03/31/21 Page 2 of 4 PageID: 140



by letter, as described in paragraph 7 herein, or by telephone conference call immediately after the
parties' good faith attempt to resolve the dispute has failed. See L. Civ. R. 16.1(f)(1).

      6.     No discovery motion or motion for sanctions for failure to provide discovery shall
be made without prior leave of Court.

        7.      Any discovery or case management dispute shall be raised informally as provided for
in Local Civil Rule 37.1, following an actual meet-and-confer by the parties. If the parties are unable
to agree, a short letter may be emailed to chambers at mf_orders@njd.uscourts.gov indicating that
there is a dispute and the subject matter of the dispute. Detailed, multi-page letters should not be
submitted. Upon receipt of any such letter, the Court will attempt to schedule a telephone conference
within 24 hours to discuss the details of the dispute and make a more specific plan for how it should
be addressed (e.g., formal motion, informal briefing, in-court meet and confer, etc.). Any letter
submitted should be double spaced.

       8.      Any unresolved discovery disputes (other than those that arise during depositions)
must be brought before the Court no later than October 1, 2021 and the Court will not entertain
applications concerning discovery matters, informally or otherwise, after this date.

        9.      The parties should confer and submit any proposed order relating to the non-waiver
or privilege through inadvertent disclosure, pursuant to Federal Rule of Evidence 502(d), by April
14, 2021.

      10.   Proposed orders and short letters may be emailed to the Court at
mf_orders@njd.uscourts.gov.

                       III. DISCOVERY CONFIDENTIALITY ORDERS

        11.     The parties should submit any proposed discovery confidentiality order by April 14,
2021. Any confidentiality order submitted must strictly comply with Local Civil Rule 5.3. Any such
form of order must be accompanied by an affidavit or attorney certification filed electronically under
the designation “affidavit/certification in support of discovery confidentiality order.” The affidavit
or attorney certification shall describe (a) the nature of the materials to be kept confidential, (b) the
legitimate private or public interests which warrant confidentiality and (c) the clearly defined and serious
injury that would result should the order not be entered. Any such order must be clearly designated
“Discovery Confidentiality Order.” See L. Civ. R. 5.3.

        12.     Any disputes over the entry of a discovery confidentiality order should be raised with
the Undersigned pursuant to Local Civil Rule 37.1 following a good faith effort to meet and confer.
See L. Civ. R. 5.3(b)(5); L. Civ. R. 37.1. The absence of a discovery confidentiality order is not a
sufficient basis to withhold discovery. Pending the entry of a discovery confidentiality order and/or
during the pendency of any dispute relating to the entry of a discovery confidentiality order,
discovery shall proceed on a temporary attorney’s eyes only basis.


                                                     2
Case 2:20-cv-17871-CCC-MF Document 15 Filed 03/31/21 Page 3 of 4 PageID: 141




                                 IV. FUTURE CONFERENCES

       13.     There shall be a telephone status conference before the Undersigned on June 23, 2021
at 3:30 p.m. Participants will dial (1-888-684-8852) and the Access Code (1364268#) to join in on
the conference call. If counsel are not available for the conference call or have any questions, please
email chambers at mf_orders@njd.uscourts.gov.

       14.      The Court may from time to time schedule conferences as may be required, either sua
sponte or at the request of a party.

       15.     Counsel should be prepared to discuss settlement at every conference with the Court.
The senior attorney in charge of the case must attend all settlement conferences. In cases involving
insurance companies and other corporate or business entities, it is expected that the executive who
will make the final decision on the settlement will be the person available for the conference.

       16.      Since all dates set forth herein are established with the assistance and knowledge of
counsel, there will be no extensions except for good cause shown and by leave of Court, even with
consent of all counsel.

       17.      A copy of every pleading, document or written communication with the Court shall
be served on all other parties to the action. Any such communication which does not recite or
contain a certification of such service may be disregarded by the Court.

                                           V. MOTIONS

       18.     Any motion to amend any pleading must be filed on or before June 30, 2021.

        19.    No motions are to be filed without prior written permission from this Court. All
dispositive motions must first be subject to a dispositive motion pre-hearing. These prerequisites
must be met before any motions are filed and the motions will be returned if not met. All calendar
or dispositive motions, if permitted, shall comply with L. Civ. R. 7.1 and 78.1.

       20.     Dispositive motions, if any, are to be filed by TO BE SET.

                                          VI. EXPERTS

       21.      All affirmative expert reports shall be delivered by December 3, 2021, with
depositions of those experts to be taken and completed within thirty (30) days of receipt of report.
See Fed. R. Civ. P. 26(b) (4) (A). Any such report is to be in the form and content as required by
Fed. R. Civ. P. 26(a) (2) (B).

       22.      All responding expert reports shall be delivered by January 7, 2022, with
depositions of those experts to be taken and completed within thirty (30) days of receipt of report.
Any such report shall be in the form and content as described above.

       23.      No expert shall testify at trial as to any opinions or base those opinions on facts not
substantially disclosed in the expert’s report.
                                                     3
Case 2:20-cv-17871-CCC-MF Document 15 Filed 03/31/21 Page 4 of 4 PageID: 142




                            VII. FINAL PRETRIAL CONFERENCE

      24.     A final pretrial conference shall be conducted pursuant to Civil Rule 16(d) at a time
and date to be assigned.

        25.      All counsel are directed to assemble at the office of plaintiff's counsel not later than
ten (10) days before the pretrial conference to prepare the proposed Final Pretrial Order in the form
and content required by the Court, as well as the required pretrial submissions consisting of agreed-
upon jury instructions, voir dire questions, verdict sheet, trial briefs and a neutral statement of the
case to be read to the jury panel, all of which must be submitted forty-eight (48) hours before the
final pretrial conference. Plaintiff's counsel shall prepare the Pretrial Order and shall submit it to all
other counsel for approval.

       26.     With respect to non-jury trials, each party shall submit to the District Judge and to
opposing counsel proposed Findings of Fact and Conclusions of Law, trial briefs and any
hypothetical questions to be put to an expert witness on direct examination.

        27.    The original of the Final Pretrial Order shall be delivered to Chambers not later than
forty-eight (48) hours before the pretrial conference, along with all pretrial submissions and trial
briefs. All counsel are responsible for the timely submission of the Pretrial Order and submissions.

     28. FAILURE TO FOLLOW THIS ORDER WILL RESULT IN SANCTIONS
PURSUANT TO Fed. R. Civ. P. 16(f) and 37.



                                                            /s/ Mark Falk
                                                         MARK FALK
                                                         Chief U.S. Magistrate Judge




                                                    4
